FILE COPY



                                                  BILL OF COSTS

             TEXAS COURT OF APPEALS, SEVENTH DISTRICT, AT AMARILLO

                                                 No. 07-14-00283-CV

                                             Marvin Willie Hawkins, Jr.

                                                           v.

                                 John Doyle Malone, Safeco Insurance, and Joe Neal

                            (No. 2013-13695 IN 414TH OF MCLENNAN COUNTY)


Type of Fee                           Charges      Paid         By
Motion fee                            $10.00       INDIGENT     Marvin W Hawkins
Clerk's record                        $130.00      UNKNOWN      NONE AFFIDAVIT FILED
Indigent                              $25.00       INDIGENT     Hawkins
Required Texas.gov efiling fee        $20.00       INDIGENT     Hawkins
Supreme Court chapter 51 fee          $50.00       INDIGENT     Hawkins
Filing                                $100.00      INDIGENT     Hawkins




  Balance of costs owing to the Seventh Court of Appeals, Amarillo, Texas: $0.00

                                     Court costs in this cause shall be paid as per
                                         the Judgment issued by this Court.

        I, VIVIAN LONG, CLERK OF THE SEVENTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct copy of
the cost bill of THE COURT OF APPEALS FOR THE SEVENTH DISTRICT OF TEXAS,
showing the charges and payments, in the above numbered and styled cause, as the same appears
of record in this office.


                                                        IN TESTIMONY WHEREOF, witness my hand
                                                        and the Seal of the COURT OF APPEALS for the
                                                        Seventh District of Texas on February 27, 2015.


                                                        Vivian Long
                                                        VIVIAN LONG, CLERK